Name: 86/277/EEC: Council Decision of 12 June 1986 on the conclusion of the Protocol to the 1979 Convention on long-range transboundary air pollution on long-term financing of the cooperative programme for monitoring and evaluation of the long-range transmission of air pollutants in Europe (EMEP)
 Type: Decision
 Subject Matter: deterioration of the environment;  EU finance;  financing and investment;  cooperation policy;  environmental policy
 Date Published: 1986-07-04

 4.7.1986 EN Official Journal of the European Communities L 181/1 COUNCIL DECISION of 12 June 1986 on the conclusion of the Protocol to the 1979 Convention on long-range transboundary air pollution on long-term financing of the cooperative programme for monitoring and evaluation of the long-range transmission of air pollutants in Europe (EMEP) (86/277/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas, by Decision 81/462/EEC (3), the Community approved the Convention on long-range transboundary air pollution; Whereas the cooperative programme for monitoring and evaluation of the long-range transmission of air pollutants in Europe (EMEP), which is to be implemented under the Convention, is the principal means of obtaining information about the quantities emitted and possibly transmitted across national frontiers; Whereas, on 24 May 1984, the Commission was authorized to take part, on behalf of the Community, in the negotiations on the Protocol to the Convention on long-term financing of the EMEP; Whereas the negotiations culminated in the adoption of the final text of the Protocol and in the fixing of the cost-sharing formula for the EMEP; Whereas, as authorized by the Council on 25 September 1984, the Protocol was signed by the Community on 28 September 1984 at the second meeting of the Executive Body of the Convention, HAS DECIDED AS FOLLOWS: Article 1 The Protocol to the 1979 Convention on long-range transboundary air pollution on long-term financing of the cooperative programme for monitoring and evaluation of the long-range transmission of air pollutants in Europe (EMEP) is hereby approved on behalf of the European Economic Community. The text of the Protocol is attached to this Decision. Article 2 The President of the Council shall deposit the act of approval provided for in Article of the Protocol, Done at Luxembourg, 12 June 1986. For the Council The President P. WINSEMIUS (1) OJ No C 321, 13. 12. 1985, p. 5. (2) OJ No C 88, 14. 4. 1986, p. 109. (3) OJ No L 171, 27. 6. 1981, p. 11.